DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
The Amendment filed 2/25/2022 has been entered.  Claims 1-39, 42-44, 46-51, 55, 61 and 67 have been canceled.  Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are presented for examination.	
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor.
 Independent claims 40, 57 and 63 have been amended to recite “in response to the user input to the reply button, display an input box … without changing the size of the range of the first status item.”  Examiner was unable to find support for this feature.  The only relevant reference to the claim term, “range,” that the Examiner could find in the specification was para. 71, which states only that an input bar “is added in a range of the status item.”  The paragraph 
Claims 41, 45, 52-54, 56, 58-60, 62, 64-66 and 68 are rejected for failing to cure the deficiencies of their respective parent claims.   				Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 40, 45, 52, 53, 56-59, 62-65 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff (US 2013/0346922, which claims priority to provisional application 61/664,732, whose paragraphs are cited below) in view of Gruber (US 2012/0311584) and further in view of Khoo (US 2007/0011258).  

 	Regarding claim 40, Shiplacoff teaches an electronic device comprising:
 	a display (Fig. 1. [0034] describes a computerized device 100 e.g., a smartphone);
 	a non-transitory memory comprising instructions (Fig. 1, [0034] describes a memory with programs); and
 	one or more processors, wherein the non-transitory memory and the display are separately connected to the one or more processors, (Fig. 1, [0034, 0036] describes a processor; a bus separately connects the memory, processor and output/display) wherein the instructions, when executed by the one or more processors, cause the electronic device to:

 	display a first status item, wherein the first status item includes the first SMS message and a reply button ([0044], the notification center service/OS can provide a notification center GUI; Figs. 2, 3, 5, 7, 9, 10, 12, [0044-0049] describe a notification center GUI which includes a panel/status bar with a list of status items i.e., notifications/items from various applications such as a text messaging application; for example, Figs. 2-3, [0044-0045] describe a list of notifications/items, which can include text message notifications/items e.g., see text message notification 203 in Figs. 2-3, which also displays text message content i.e., “display the first SMS message”; as seen in Fig. 3, [0056, 0058, 0053], a text message notification/item can include a reply button, which can be used to generate a window, which in turn is used to compose and send a reply text mesage);
 	receive a second SMS message ([0059, 0024] indicates that the device can receive a text/SMS message; Fig. 3, [0059] describes two SMS messages that have been received);
 	display a second status item, wherein the second status item includes the second SMS message (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications, any of which can be a text message notification such as text message notification/items in Figs. 2-3; as seen in the figures, each notification item can include part of a received text message),
 	the first status item and the second status item are displayed consecutively on a same screen, the first status item is displayed at a first location on the screen (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications on the same interface, any of which can be a text message notification such as text message 
 	and the first status item has a range that has a size (Fig. 3, a notification has the capability to expand over a particular amount of space on the interface i.e., the claimed “range”; see, for example, the notification labeled “Erica Johnson,” which has the capability to extend over a particular range of space) 
 	after displaying the second status item, receive a user input to the reply button (Fig. 3, [0056-0059], the GUI notification center can display multiple notifications e.g., at least first and second notifications; the notifications can present a reply button; naturally, the reply button is presented at least at some point in time after a point in time in which a second notification is displayed)
	send reply content ([0058-0059], a reply can be composed to a displayed message and then can be sent, without leaving the interface).
 	However, Shiplacoff does not expressly disclose in response to the user input to the reply button, display an input box within the range of the first status item for answering the first SMS message without changing the size of the range of the first status item while continuing to display the second status item, wherein the input box does not overlap with the second status item; receive the reply content in the input box; the sending of the reply content by invoking a reply module of a SMS application.
 	In the same field of endeavor, Gruber teaches the sending of the reply content by invoking a reply module of a SMS application (Gruber relates to a task manager program that can send communications e.g., text messages, without being itself a dedicated text message application; [0106], to send a text, a text string is provided as an argument to an API i.e., the 
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the sending of the reply content by invoking a reply module of a SMS application as suggested in Gruber into Shiplacoff because Shiplacoff and Gruber pertain to analogous fields of technology.  Both Shiplacoff and Gruber relate to interfaces with status lists, in which the user can interact with status items in the list to respond to communications.  In Gruber, the status list-related application can send, for example, text messages or other communications by calling a dedicated application corresponding to the type of communication e.g., text messaging application, phone application, etc. e.g., see Gruber [0103-0104].  It would desirable to incorporate this feature into Shiplacoff to enable the sending of communications and text messages using a notification list.  
 	However, the combination of Shiplacoff and Gruber does not expressly disclose in response to the user input to the reply button, display an input box within the range of the first status item for answering the first SMS message without changing the size of the range of the first status item while continuing to display the second status item, wherein the input box does not overlap with the second status item; receive the reply content in the input box.
 	In the same field of endeavor, Khoo teaches 
 	in response to a user input to the reply button, display an input box within the range of the first status item for answering the first SMS message (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have a message item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened within the message item/box which allows a user to input text for sending as a reply; as seen in Fig. 5b, the 
 	without changing the size of the range of the first status item (it should be noted that a “range” can be understood as a potential distance that an object can expand or travel; for example, in Khoo Figs. 5a, 5b, the message item/box has the range or capability to expand at least a particular distance to accommodate the generated text box; this range or capability has not been altered)
 	while continuing to display the second status item (Khoo Figs. 5a, 5b, [0037-0039, 0047-0048], Khoo describes a list of items, each corresponding to a message; one item can be expanded to include a preview window, which can include corresponding buttons, message text and/or an input box, as seen in Figs. 5a, 5b, [0039, 0047-0048]; as noted in [0038], in one embodiment, the expanded item i.e., the item with the adjacent preview window, need not overlap any other item in the item listing; rather, the expanded preview window can push other items down so that they are below the expanded item/preview window; in other words, a second message item/box is pushed to and displayed at a location)
 	wherein the input box does not overlap with the second status item (Khoo Figs. 5a, 5b, [0037-0039, 0047-0048], Khoo describes a list of items, each corresponding to a message; one item can be expanded to include a preview window, which can include corresponding buttons, message text and/or an input box, as seen in Figs. 5a, 5b, [0039, 0047-0048]; as noted in [0038], in one embodiment, the expanded item i.e., the item with the adjacent preview window, need not overlap any other item in the item listing; rather, the expanded preview window can push other items down so that they are below the expanded item/preview window);

	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated disclose in response to the user input to the reply button, display an input box within the range of the first status item for answering the first SMS message without changing the size of the range of the first status item while continuing to display the second status item, wherein the input box does not overlap with the second status item; receive the reply content in the input box as suggested in Khoo into Shiplacoff and Gruber because Shiplacoff and Khoo pertain to analogous fields of technology.  Shiplacoff describes a system that provides an item/box that includes a message and a reply button used to respond to the message e.g., see Shiplacoff Fig. 3, [0058].  As noted in Shiplacoff [0058], the system allows a user to type in and send a reply after selecting the reply button without leaving the current interface.  Khoo also relates to such an item/box with a reply button/link.  In Khoo, when the reply button/link is selected, a text box is provided within the item/box, where a user can input text for sending as a reply.  This approach also allows a user to send a reply to a message without leaving the current interface.  It would be desirable to incorporate this feature into Shiplacoff to allow a user to easily compose and send a reply in response to a notification without being forced to shift to a new interface or application e.g., see Khoo Figs. 5A, 5B, [0047, 0048, 0037-0039].  
 	
 	Regarding claim 45, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 

 	in response to an operation on the first remove button being detected, remove the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification).

 	Regarding claim 52, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the first SMS message requires reply (Shiplacoff [0059], based on user input, the system sends a composed reply; naturally, this inherently means the system determines that a reply to the message must be sent).

 	Regarding claim 53, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the second SMS message requires no reply (Shiplacoff [0059, 0058-0059, 0066, 0097], when a person provides input to a composed reply, the reply is sent; otherwise, the system inherently knows or has determined that such a reply should not be sent i.e., the system inherently determines not to send a reply if the user has not provided the above input, has not selected to expand or reply to the message, etc.)

 	Regarding claim 56, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 

 	display the third SMS message with a third status item (Shiplacoff Figs. 2-3, [0044, 0045], as seen in the figures, for a received text message e.g., message 303 of Fig. 3, the content of the message can be within a notification in a list of notifications i.e., “status item”), 
 	wherein the third status item comprises a different reply button (Shiplacoff Figs. 2-3, [0044-0045], Shiplacoff describes presenting a list of notifications i.e., “items”, any number of which can be text message notifications, and where each notification can be selectively expanded to show a reply button e.g., see Figs. 2, 3, [0056]; thus, Shiplacoff teaches multiple items/notifications, where each item/notification “comprises a different reply button” i.e., the notification can be expanded to display the reply button) 
 	wherein the input box is displayed below the first SMS message and above the third SMS message (Shiplacoff [0056], an item in a notification/message list can be expanded to reveal a reply button; similarly, Khoo Figs. 5A, 5B, [0037-0039], an item in a message list can be expanded to reveal a reply button; as seen in Khoo Fig. 5b, this means that one expanded item can reveal message content, and below that an input box for entering a reply; then further below the textbox, there can be further items, which each can reveal at least some message content, as seen in Khoo Fig. 5b or notification examples in Shiplacoff Figs. 2, 3; note that Khoo [0038] also teaches an embodiment in which the expansion of an item in the list can cause later items in the list to be pushed down, rather than overlapped; in the context of Shiplacoff, this means that a notification, which displays message content, can be situated below the text box of an expanded notification with a textbox, similar to Fig. 5B of Khoo).  



 	Regarding claim 58, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 58 also corresponds to claim 52 and is rejected for the same reasons.

 	Regarding claim 59, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 59 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 62, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 62 also corresponds to claim 56 and is rejected for the same reasons.  

	Regarding claim 63, the claim corresponds to claim 40 and is rejected for the same reasons.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	a non-transitory computer-readable medium storing computer instructions (Shiplacoff Fig. 1, [0034] describes a memory with programs), 
 	that when executed by one or more hardware processors, cause a device to perform operations (Shiplacoff Fig. 1, [0034] describes a processor that executes programs for a device 100).  



	Regarding claim 65, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 65 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 68, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 68 also corresponds to claim 56 and is rejected for the same reasons.  

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claim 40, and further in view of Reifman (US 2010/0008031).  

 	Regarding claim 41, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first callback button (Gruber Figs. 11A-11C, [0105, 0065, 0113], a notification may prompt a user to call a person; the notification can include a call button); and
 	in response to a user input to the first callback button, initiating a new call (Gruber Figs. 11A-11C, [0105, 0065, 0113, 0151-0153], when a user presses the call button, an API call is made to a phone application to make the call).

 	In the same field of endeavor, Reifman teaches  	the first callback button corresponding to the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification); and
 	the first callback button of the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification);	
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the first callback button corresponding to the first status item; and the first callback button of the first status item as suggested in Reifman into Shiplacoff, Gruber and Khoo because Shiplacoff and Reifman pertain to analogous fields of technology.  Shiplacoff relates to a notification system, in which one type of notification may be an alert indicating that a text message has been received.  Shiplacoff further notes that optional buttons can be incorporated into each alert/notification e.g., see Shiplacoff Figs. 9, 10, [0095-0099, 0057]; see also Shiplacoff Fig. 4, [0067-0070].  Reifman also relates to a notification system, in which one type of notification can be an alert indicating reception of a text message. In Reifman, the text message notification can include a call button.  It would be desirable to incorporate this feature into Shiplacoff to enable a user to quickly call in response to a received text message.  

Claim 54, 60 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claims 53, 59 and 65, and further in view of Luehrig (US 2003/0039339).  

 	Regarding claim 54, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 53.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	wherein the determining that the second SMS message requires no reply comprises:
 	determining that the first SMS message requires reply (Shiplacoff [0058-0059, 0066, 0097], when the reply button is pressed, a user can compose a text message reply in a pop-up text message reply display; thus, the reply can be composed and sent without leaving the notification center GUI; inherently, this means the system determines that a reply to a caller is required i.e., while the sending is being processed or is ongoing, naturally the system must determine that the sending/replying is required).
 	However, the combination of Shiplacoff, Gruber and Khoo does not expressly disclose the reply based on a first contact number of the first SMS message.  
 	In the same field of endeavor, Luehrig teaches the determining that the first SMS message requires reply based on a first contact number of the first SMS message ([0125], a device can transmit a text message to another calling device, which requires the number of the calling device; put another way, Luehrig inherently teaches determining that a reply to the number of the calling device is required, and naturally this is based on the number of the calling device).   
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the determining that the first SMS message requires 

 	Regarding claim 60, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 59.  Claim 60 also corresponds to claim 54 and is rejected for the same reasons. 

 	Regarding claim 66, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 65.  Claim 66 also corresponds to claim 54 and is rejected for the same reasons. 
Response to Arguments
Examiner acknowledges Applicant’s amendment to claim 40, 57 and 63.  

 	Regarding claim 40, Applicant alleges that the cited prior art does not teach the amended limitation of “display a second status item, wherein the second status item includes the second SMS message, the first status item and the second status item are displayed consecutively on a same screen, the first status item is displayed at a first location on the screen, and the first status item has a range that has a size; after displaying the second status item, receive a user input to the reply button; in response to the user input to the reply button, display an input box within the range of the first status item for answering the first SMS message without changing the size of the range of the first status item while continuing to display the second status item, wherein the input box does not overlap with the second status item.”
 	More specifically, Applicant appears to allege that Khoo does not teach the amended limitations, because it describes a message item that changes its size (see pages 10-11 of the reply).  However, the amended limitations do not require that a status item not move or expand in any way when the reply button is selected.  Rather, the amended limitations require that the “first status item has a range that has a size” and further require “display an input box within the range of the first status item … without changing the size of the range of the first status item.”  A range can be understood as a potential distance that something can expand to or cover.  (For example, see the definition of “range” in the online Merriam Webster Dictionary, at https://www.merriam-webster.com/dictionary/range, where the term is defined as “the distance or extent between possible extremes” or “the space or extent included or used”).  Khoo Figs. 5a-5b [0038] shows that a message item can expand its borders or associated region to at least a particular range when a user selects a reply button.  Naturally, when the user presses the reply button, as seen in Fig. 5b, the input box is displayed within the above range.  That range i.e., the potential distance that the message item can expand to, need not be altered or adjusted.  Put another way, the claim language, as currently written, does not require that a message item not ever move or expand.  Rather, the claim language only requires that a status item have a range and that an input box be displayed within that range.  The above claim language can be interpreted in other ways as well such that Khoo reads on the amended limitations.  For example, the amended limitations could be understood to simply describe a feature that is inherent to Khoo 
 	It should be further noted that even if the claim language were amended to specify the above restriction as apparently intended by the Applicant, Examiner cannot find support for such a feature.  The only relevant use of the term, “range” that the Examiner could find in the specification is Fig. 6 and para. 71 of the specification.  Para. 71 states only that an input bar is “added in a range of the status item in Fig. 5.” The meaning of the term, “range,” in this sentence is unclear.  For example, it could be interpreted to mean that the input bar be within the status item, or that it be within a particular (potential) distance/range of the status item, etc.  The above sentence and figure do not appear to clearly describe a feature where the message item does not move or expand to accommodate the generation of an input box.  (In fact, Fig. 6 could be interpreted as supporting an opposing feature, that the addition of an input box increases the region associated with the corresponding message item; that is, in Fig. 6, that region would appear to be smaller if the input box did not exist, and it should be noted that Fig. 6 does not indicate any borders for the message items, thus making it somewhat unclear what the “range” or size of a message item is; a reasonable interpretation would be that the “range” of a message item is any content-filled space associated with the message item, which naturally may grow when an input box is added.)   
 	Applicant further alleges that claims 57 and 63 are allowable in view of their similarity to claim 40.  Claims 57 and 63 are rejected as being taught by Shiplacoff, Gruber and Khoo.
 	Applicant further alleges that claims 41, 45, 52-54, 56, 58-60, 62, 64-66 and 68 are allowable in view of their dependency on claims 40, 57 and 63.  Claims 41, 45, 52-54, 56, 58-60, 

 					 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Omoko (US 2014/0181215) teaches utilizing text input boxes within a message item/interface to transmit messages e.g., see Omoko Abstract Fig. 3.   
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 	 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on M-Thurs 9am-7pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the 

/ERIC J YOON/Primary Examiner, Art Unit 2143